MR. JUSTICE BOTTOMLY
dissenting.
I cannot agree with the majority opinion in this simulated controversy. This proceeding is just another “gimmick” or method of setting aside and anulling the saving provisions in our Enabling Act and State Constitution, which provisions were placed in each document for the purpose of protecting the sacred trust and heritage of our children and their children’s children in the school lands of Montana.
In my opinion, Chapter 213, Laws of Montana 1955, is a special and exclusive law and therefore contravenes the limitations of section 11 of the Enabling Act as well as section 1, of Article XVII, section 13, of Article XV, and section 26, of Article V, of our State Constitution.
It is contended that it is imperative, expedient and for the best interest of the state that Chapter 213, Laws of 1955, be given effect. However, expediency has no place in the interpretation of the trust created by our Constitution here.
It is not my intention to further extend this opinion by setting out at length the unconstitutionality of Chapter 213, Laws of 1955. Apparently, the majority believe that what is expedient for Montana Power Company should be expedient for the people of the State of Montana and proceed on that basis. I do believe, however, that it is necessary to set out what Chapter 213, Laws of 1955, actually grants to this natural gas public utility which is a monoply in its field and location. The Montana Power Company either directly or indirectly has acquired regular oil and gas leases of state lands. These leases were initially acquired from the state by the regular constitutional method of open competitive bidding at public auctions. The original lease auctions were not restricted to a certain class of persons, corporations or partnerships. By means of this public auction, the State of Montana fulfilled the constitutional *525mandate of section 1, of Article XVII, by obtaining as best eonld be determined the full market value for the land, pursuant to a general law. These original acquired leases carried certain rights and also certain liabilities. Now, by invoking the magic of the provisions of Chapter 213, Laws of 1955, the Montana Power Company seeks to cancel these leases and purchase the estimated entire remaining interest of the state in the gas in place in and under the described lands. They are to purchase this interest not at public auction, but merely by making a private agreement between themselves and the Land Board and pay a price determined by a guess on the part of the Montana Oil and Gas Commission as to what the state’s interest is worth. I am cognizant of the fact that the original leases are or can be made “forever leases” and constitute also a sale of the state’s interest, but that fact arises only when the lessee continues to ftdfill the requirements of the oil and gas lease. However, this outright sale is quite a different matter. It does not fulfill the requirement that “full market value be obtained”, nor that the sale be in “pursuance of general laws”. The majority say the law is not special, but do not support the holding with any reasoning. The class to which this law, if constitutional, must apply consists of everyone who might buy or lease state lands. Yet, here the right is granted only to “natural gas public utilities authorized to do business in the state”. What is natural about this classification? Why should said utilities be allowed this right of private purchase to the oil and gas in place and the right denied to all other lessees and buyers of state land ? What is the intrinsic difference? What is the constitutional difference? These questions remain unanswered. Yet, the fact is that there are no natural, intrinsic or constitutional distinctions between the said utilities and all other lessees or buyers of state lands. The grant of the right to this special class without such distinction is a special and unconstitutional law.
One other question also is present here. In this instance Montana Power Company is converting its leases into an outright *526sale. Is it not possible also that by this special law they eoulcl buy outright such interest leased to all others?
I can find nothing in Chapter 213, Laws of 1955, which would bar such a result. This grants this special class the right of eminent domain over all the State of Montana’s oil and gas interests. Perhaps this dangerous situation was not called to the notice or attention of the Legislature. See Kerruish v. Industrial Accident Board, 112 Mont. 556, 118 P.2d 1049; Texas Pacific Coal & Oil Co. v. State, 125 Mont. 258, 234 P.2d 452, and cases therein cited.
I would make the temporary order permanent.